Exhibit 10.1

 



CFO CONSULTING AGREEMENT

 

CFO CONSULTING AGREEMENT entered into as of May 17, 2018 (this “Agreement”),
between VerifyMe, Inc., a Nevada corporation (the “Company”), and Margaret
Gezerlis (the “Consultant”).

 

WHEREAS, the Board of Directors of the Company desires to engage Consultant to
provide consulting services, upon the terms and subject to the conditions
hereinafter set forth; and

 

WHEREAS, the Consultant has agreed to provide such consulting services, upon the
terms and subject to the conditions hereinafter set forth;

 

WHEREAS, the Company has agreed to and entered into a separate consulting
service agreement for pre-audit services and SEC compliance services with The
CFO Squad LLC dated January 9, 2018 (the “CFO Squad Agreement”);

 

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto agree as follows:

 

1.Independent Consultant. The Company, through the action of its Board of
Directors (the “Board”), hereby engages the Consultant, and the Consultant will
serve the Company, as a consultant. During the term of this Agreement, the
Consultant will serve as the non-employee chief financial officer (“CFO”) of the
Company on a part-time basis. The Company confirms that the Consultant has been
duly appointed as the CFO of the Company and will remain as an executive officer
of the Company during the term of this Agreement.

 

2.Duties, Term, and Compensation. The Consultant’s duties, term of engagement,
compensation and provisions for payment thereof are detailed in the attached
Exhibit A, which may be amended in writing from time to time by the Consultant
and agreed to by the Company, and which collectively are hereby incorporated by
reference. During the term of this agreement, the Consultant shall devote as
much of her productive time, energy and abilities for the timely performance of
her duties. The Company acknowledges that this Agreement only obligates the
Consultant to serve a limited percent of her working time with the Company, that
the Consultant has numerous other commitments. The Consultant is expressly free
to perform services for other parties while performing services for the Company
and is permitted to be employed by The CFO Squad LLC.

 

3.Out-of-Pocket Expenses. During the term of this Agreement, the Consultant
shall bill and the Company shall promptly reimburse the Consultant for all
reasonable and approved out-of-pocket expenses which are incurred in connection
with the performance of the duties hereunder

 

4.Confidentiality. The Consultant acknowledges that during the engagement she
will have access to and become acquainted with various trade secrets,
inventions, innovations, processes, information, records and specifications
owned or licensed by the Company and/or used by the Company in connection with
the operation of its business including, without limitation, the Company’s
business and product processes, methods, customer lists, accounts and procedures
(“Confidential Information”). Except as may be required by the lawful order of a
court or agency of competent jurisdiction including the whistleblower provisions
of the Dodd-Frank Wall Street Reform and Consumer Protection Act, or except to
the extent that Consultant has express authorization from the Company, the
Consultant may not disclose any Confidential Information, directly or
indirectly, or use any Confidential Information in any manner, during the term
of this Agreement or at any time, except as required in the course of this
engagement with the Company. Confidential Information does not include: (i)
information which, at the time of disclosure is published, is known publicly or
is otherwise in the public domain, through no fault of Consultant; (ii)
information which, after disclosure is published or becomes known publicly or
otherwise becomes part of the public domain, through no fault of Consultant; and
(iii) information which is required to be disclosed in compliance with
applicable laws or regulations or by order of a court or other regulatory body
of competent jurisdiction. Nothing in this Agreement prevents Consultant from
using, in connection with Consultant’s engagement for herself, or an employer
other than the Company and its affiliates, knowledge which was acquired by
Consultant during the course of Consultant’s engagement with the Company and its
affiliates and which is generally known to persons of Consultant’s experience in
other companies in the same industry.

 

5.Exclusive Property. All files, records, documents, blueprints, specifications,
information, letters, notes, media lists, original artwork/creative, notebooks,
and similar items relating to the business of the Company, whether prepared by
the Consultant or otherwise coming into her possession, shall remain the
exclusive property of the Company. The Consultant may not retain any copies of
the foregoing without the Company’s prior written permission. Upon the
expiration or earlier termination of this Agreement, or whenever requested by
the Company, the Consultant shall immediately deliver to the Company all such
files, records, documents, specifications, information, and other items in her
possession or under her control.

 



   

 

 

6.Conflicts of Interest; Non-hire Provision. The Consultant represents that she
is free to enter into this Agreement, and that this engagement does not violate
the terms of any agreement between the Consultant and any third party. Further,
the Consultant, in rendering her duties shall not utilize any invention,
discovery, development, improvement, innovation, or trade secret in which she
does not have a proprietary interest.

 

7.Merger. This Agreement automatically terminates upon the merger or
consolidation of the Company into or with any other entity. As to the paragraphs
of this Agreement that survive the termination or expiration of this Agreement,
those paragraphs shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), assigns,
heirs, fiduciaries and legal representatives.

 

8.Termination. Either party may terminate this Agreement at any time by thirty
(30) days written notice to the other party, or earlier upon mutual agreement by
the parties, but shall automatically terminate after thirty (30) days if for any
reason the Company has terminated its CFO Squad Agreement for Pre-Audit Services
and SEC Compliance Services.

 

9.Independent Consultant. This Agreement shall not render the Consultant an
employee, partner, agent of, or joint venturer with the Company for any purpose.
The Consultant is and will remain an independent Consultant in her relationship
to the Company. The Company shall not be responsible for withholding taxes with
respect to the Consultant’s compensation hereunder. The Consultant shall have no
claim against the Company hereunder or otherwise for vacation pay, sick leave,
retirement benefits, social security, worker’s compensation, health or
disability benefits, unemployment insurance benefits, or employee benefits of
any kind.

 

10.Successors and Assigns. All of the provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, if any, successors, and assigns.

 

11.Choice of Law. The laws of the state of New York shall govern the validity of
this Agreement, the construction of its terms and the interpretation of the
rights and duties of the parties hereto. The parties shall bring any action or
proceeding arising out of or in connection with this Agreement only in the state
or federal court located in New York, New York (the “New York Courts”), and not
in any other state or federal court in the United States of America or any court
in any other country; consent to submit to the exclusive jurisdiction of the New
York Courts for purposes of any action or proceeding arising out of or in
connection with this Agreement; waive any objection to the laying of venue of
any such action or proceeding in the New York Courts; and waive, and agree not
to plead or to make, any claim that any such action or proceeding brought in the
New York Courts has been brought in an improper or inconvenient forum.

 

12.Headings. Section headings are not to be considered a part of this Agreement
and are not intended to be a full and accurate description of the contents
hereof.

 

13.Waiver. Waiver by one party hereto of breach of any provision of this
Agreement by the other shall not operate or be construed as a continuing waiver.

 

14.Assignment. The Consultant shall not assign any of her rights under this
Agreement, or delegate the performance of any of her duties hereunder, without
the prior written consent of the Company.

 

15.Notices. Any and all notices, demands, or other communications required or
desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if personally served, or if deposited in
the United States mail, certified or registered, postage prepaid, return receipt
requested. If such notice or demand is served personally, notice shall be deemed
constructively made at the time of such personal service. If such notice, demand
or other communication is given by mail, such notice shall be conclusively
deemed given five days after deposit thereof in the United States mail addressed
to the party to whom such notice, demand or other communication is to be given
as follows:

 



  If to the Consultant:

Margaret Gezerlis

 

585 Stewart Avenue, L-30

 

Garden City, New York

 

 

  If to the Company:

VerifyMe, Inc.

 

Attn: Patrick White, President / CEO



75 S. Clinton Ave, Suite 510

 

Rochester, NY 14604



  



   

 

 

Any party hereto may change its address for purposes of this paragraph 16 by
written notice given in the manner provided above.

 

16.Modification or Amendment. No amendment, change or modification of this
Agreement shall be valid unless in writing signed by the parties hereto.

 

17.Entire Understanding. This document and any exhibit attached constitute the
entire understanding and agreement of the parties, and any and all prior
agreements, understandings, and representations are hereby terminated and
canceled in their entirety and are of no further force and effect.

 

18.Unenforceability of Provisions. If any provision of this Agreement, or any
portion thereof, is held to be invalid and unenforceable, then the remainder of
this Agreement shall nevertheless remain in full force and effect.

 



   

 

 

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above. The parties hereto agree that facsimile signatures
shall be as effective as if originals.

 

 

 



VerifyMe, Inc.   Margaret Gezerlis       [mg_sig.jpg]      By: /s/ Patrick White
  By:



 

 



 





 

